DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Piorek, et al. (US 2008/0192897 A1), in view of U.S. Patent Application Publication to Dugas, et al. (US 2009/0262889 A1).
With respect to Claim 1, Piorek teaches a portable band held XRF analyzer (Abstract and throughout disclosure) comprising:
an I/O section (e.g., touchscreen, 126/210, and/or buttons 128/212; Paragraphs 8-10, 17, 61,64, and 129);
an X-ray source (101/302) for directing X-rays to a sample (104; Paragraphs 10, 60, and 66) wherein x-ray energy directed at the sample may be changed by changing voltage applied to the x-ray source (Paragraph 74);
a detector (116/314) for detecting photons emitted by the sample (Paragraphs 10, 61, and 67); and,
a controller subsystem (122) controlling the X-ray source and I/O section and responsive to the detector and I/O section (Paragraphs 10, 17, 57, 61, 129, and 151), the controller subsystem configured to 
Piorek is silent with respect to additional post-primary analysis operations based on presence of a specific, lighter metal, alloy, and that said lighter metal alloy, chosen by the user to be analyzed in the sample, must be a specific aluminum alloy, and adjusting the tube current to optimize detection of the analyte(s) of interest.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) 
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Piorek, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claim 8, Piorek teaches an XRF analysis method (Abstract and throughout disclosure) comprising:
operating the X-ray source (101/302) to direct X-rays at a sample (104; Paragraphs 8-10, 17, 60-61, and 66) wherein x-ray energy directed at the sample may be automatically optimized for detecting the sample analyte material by changing voltage applied to the x-ray source (Paragraph 74);
automatically detecting (via 116/314) specific analyte elements in the sample (Paragraphs 10,61, and 67); and,
automatically evaluating the detected analyte elements present in the sample (via 122), using stored libraries of elements and their properties, including lighter metal elements  (Paragraphs 7 and 8) and reporting a specific metallic alloy for the sample (Paragraphs 10, 17, 57, 61,129, and 151).
Piorek is silent with respect to additional post-primary analysis operations based on presence of a specific, lighter metal, alloy, and that said lighter metal alloy, chosen by the user to be analyzed in the sample, must be a specific aluminum alloy, and adjusting the tube current to optimize detection of the analyte(s) of interest.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) such as a touchscreen (Paragraph 8) wherein user selection may include analyte specific parameter settings for multiple analyte elements of interest (Paragraphs 9, 41, 42, 49, 59, and 60).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Piorek, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claims 12 and 14, Piorek teaches a portable hand held XRF analyzer (Abstract and throughout disclosure) comprising:
an I/O section (e.g. touchscreen, 126/210, and/or buttons 128/212; Paragraphs 8-10, 17, 61,64, and 129);
an X-ray source (101/302) for directing X-rays to a sample (104; Paragraphs 10, 60, and 66) wherein x-ray energy directed at the sample may be automatically optimized for analytes of interest by changing voltage applied to the x-ray source (Paragraph 74);
a detector (116/314) for detecting photons emitted by the sample (Paragraphs 10, 61, and 67); and
a controller subsystem (122) controlling the X-ray source and I/O section and responsive to the detector and I/O section, the controller subsystem configured to automatically analyze specific metal alloys, including lighter metal elements, using stored libraries of elements and their properties (Paragraphs 7, 8, and 58), and determine, through said analysis from detector output, elements present in the sample and their concentrations present in the sample (Paragraphs 7 and 129).
Piorek is silent with respect to additional post-primary analysis operations based on presence of a specific, lighter metal, alloy, and that said lighter metal alloy, chosen by the user to be analyzed in the sample, must be a specific aluminum alloy, and adjusting the tube current to optimize detection of the analyte(s) of interest.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) such as a touchscreen (Paragraph 8) wherein user selection may include analyte specific parameter settings for multiple analyte elements of interest (Paragraphs 9, 41, 42, 49, 59, and 60).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Piorek, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claim 16, Piorek teaches an XRF analysis method (Abstract and throughout disclosure) comprising:
operating the X-ray source (101/302) to direct X-rays at a sample (104; Paragraphs 8-10, 60, and 66) wherein x-ray energy directed at the sample may be automatically optimized for analytes of interest by changing voltage applied to the x-ray source (Paragraph 74);
automatically detecting elements in the sample (via 116/314; Paragraphs 10,61, and 67); and,
automatically analyze specific metal alloys, including lighter metal elements, using stored libraries of elements and their properties (Paragraphs 7, 8, and 58), and determine, through said analysis from detector output, elements present in the sample and their concentrations present in the sample (Paragraphs 7 and 129).
Piorek is silent with respect to additional post-primary analysis operations based on presence of a specific, lighter metal, alloy, and that said lighter metal alloy, chosen by the user to be analyzed in the sample, must be a specific aluminum alloy, adjusting tube current to optimize detection of analyte(s) of interest, and to operate the x-ray source at said higher voltage and a lower mA IF the analysis initially fails to detect a particular analyte of interest, i.e., an alloy of aluminum.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) such as a touchscreen (Paragraph 8) wherein user selection may include analyte specific parameter settings (Paragraphs 9, 41, 42, 49, 59, and 60).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Piorek, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claims 2-4, 7, 9, 13, and 15, Piorek, as modified by Dugas, teaches automatically setting an x-ray tube test voltage and current, and associated algorithms, of an XRF analyzer for a specific elemental analysis desired, but does not specifically recite raising the voltage to the specific range of 10-11 kV or 40-50 kV and lowering a tube current to 10-30pA or 300-500 mA, for a specific aluminum alloy tested.
Piorek and Dugas disclose the claimed invention except for the exact values of higher voltage and lower current to match a specific aluminum alloy analysis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust a tube voltage to 10-11 kV and adjust a tube current to 300-500 mA for a specific aluminum alloy test, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it is well known in the art of XRF that the energy of an x-ray needed to analyze aluminum is an inherent property of the aluminum alloy, and a simple matter for an ordinary artisan to adjust x-ray tube settings for a specific, known element to be found through analysis with an XRF, as disclosed by the teachings of Piorek and Dugas, and as further taught, as evidentiary support only of the known state of the art, by references to Kotani and Connors (see Conclusion of the prior office action, provided for evidentiary support only, and not as part of claim rejections).
With respect to Claim 5, Dugas further teaches that the controller subsystem is further configured to present to the user on the I/O section a choice to operate the X-ray source at the higher voltage and/or lower current level (Paragraphs 8 and 42).
With respect to Claims 6, 10, and 11, Dugas further teaches automatically setting parameters to detect one or more additional elements for a specific alloy if the analysis initially fails to detect a particular alloy (Paragraphs 38-39).

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Hession-Kunz, et al. (US 2010/0080351 A1), in view of Dugas.
With respect to Claim 1, Hession-Kunz teaches a portable band held XRF analyzer (Abstract, Paragraphs 9-11, and throughout disclosure) comprising:
an I/O section (e.g., 308, 310; Paragraphs 38-40 and 44-46);
an X-ray source (18) for directing X-rays to a sample (18; Paragraph 35) wherein x-ray energy directed at the sample may be optimized for specific analytes to be detected in the sample (Paragraphs 36, 54, 60, 64, and 70);
a detector (20) automatically detecting photons emitted by the sample (Paragraph 36); and,
a controller subsystem (14, 16, 22) automatically controlling the X-ray source and I/O section and responsive to the detector and I/O section (Paragraphs 38-46), the controller subsystem configured to automatically analyze specific metal alloys, including aluminum and other lighter metal elements, using stored libraries of elements and their properties (via analysis server, 16; see Paragraphs 5-7, 40, 54, 64, and 75-76), and determine, through said analysis from detector output, elements present in the sample and their concentrations present in the sample (Paragraphs 40 and 75-76).
Hession-Kunz is silent with respect to additional post-primary analysis operations based on presence of a specific, particular aluminum alloy, that the energy of x-rays from the source occurs via changing tube voltage, and adjusting tube current to optimize detection of the analyte(s) of interest.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) such as a touchscreen (Paragraph 8) wherein user selection may include analyte specific parameter settings for multiple analytes of interest (Paragraphs 9, 41, 42, 49, 59, and 60).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Hession-Kunz, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claim 8, Hession-Kunz teaches an automatic XRF analysis method (Abstract, Paragraphs 9-11, and throughout disclosure) comprising:
operating the X-ray source (18) to direct X-rays at a sample (26; Paragraph 35) wherein x-ray energy directed at the sample may be automatically optimized for specific analyte(s) of interest to be detected in the sample (Paragraphs 36, 54, 64, and 70);
automatically detecting (20) specific elements in the sample (Paragraph 36); and,
evaluating the detected elements present in the sample (via 14, 16, and 22) and reporting a specific concentration of lighter elements, including alloys of aluminum and other light metals, for the sample, using stored libraries of elements and their properties (via analysis server, 16; see Paragraphs 5-7, 40, 54, 64, and 75-76).
Hession-Kunz is silent with respect to additional post-primary analysis operations based on presence of a specific, particular aluminum alloy, that the energy of x-rays from the source occurs via changing tube voltage, and adjusting tube current to optimize detection of the analyte(s) of interest.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) such as a touchscreen (Paragraph 8) wherein user selection may include analyte specific parameter settings for multiple analytes of interest (Paragraphs 9, 41, 42, 49, 59, and 60).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Hession-Kunz, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claims 12 and 14, Hession-Kunz teaches a portable hand held XRF analyzer (Abstract, Paragraphs 9-11, and throughout disclosure) comprising:
an I/O section (e.g. 308, 310; Paragraphs 38-40 and 44-46);
an X-ray source (18) for directing X-rays to a sample (26; Paragraph 35) wherein x-ray energy directed at the sample may be automatically optimized for the specific analyte(s) to be detected in the sample (Paragraphs 36, 54, 64, and 70);
a detector (20) for detecting photons emitted by the sample (Paragraph 36); and
a controller subsystem (14, 16, 22) controlling the X-ray source and I/O section and responsive to the detector and I/O section, the controller subsystem configured to analyze metal alloys, including aluminum and other lighter metal elements, using stored libraries of elements and their properties (via analysis server, 16; see Paragraphs 5-7, 40, 54, 64, and 75-76), and determine, through said analysis from detector output, elements present in the sample and their concentrations present in the sample (Paragraphs 40, 54, 64, and 75-76).
Hession-Kunz is silent with respect to additional post-primary analysis operations based on presence of a specific, particular aluminum alloy, that the energy of x-rays from the source occurs via changing tube voltage, and adjusting tube current to optimize detection of the analyte(s) of interest.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) such as a touchscreen (Paragraph 8) wherein user selection may include analyte specific parameter settings for multiple analytes of interest (Paragraphs 9, 41, 42, 49, 59, and 60).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Hession-Kunz, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claim 16, Hession-Kunz teaches an automatic XRF analysis method (Abstract, Paragraphs 9-11, and throughout disclosure) comprising:
operating an X-ray source (18) to direct X-rays at a sample (26; Paragraph 35) wherein x-ray energy directed at the sample may be automatically optimized for analyte(s) of interest to be detected in the sample (Paragraph 36, 54, 64, and 70);
automatically detecting specific elements in the sample (via 20; Paragraph 36); and,
automatically analyze metal alloys, including aluminum and other lighter metal elements, using stored libraries of elements and their properties (via analysis server, 16; see Paragraphs 5-7, 40, 54, 64, and 75-76), and determine, through said analysis from detector output, elements present in the sample and their concentrations present in the sample (Paragraphs 40, 54, 64, and 75-76).
Hession-Kunz is silent with respect to additional post-primary analysis operations based on presence of a specific, particular aluminum alloy, that the energy of x-rays from the source occurs via changing tube voltage, and adjusting tube current to optimize detection of the analyte(s) of interest.
Dugas teaches a portable XRF analyzer for obtaining the elemental composition of samples containing lighter element metallic alloys (Paragraphs 6-8), including aluminum (Paragraph 59) using algorithms specific to each alloy material to be analyzed (Paragraphs 9 and 11), through a process of adaptive, iterative analysis wherein, depending on the presence or absence of an analyte determined in a first, or previous, analysis, performed at a set x-ray tube current and tube voltage of 20 keV to determine overall presence of analytes within the sample (Paragraphs 35-38), a second, or subsequent, analyte-specific analysis will be performed if the specific analyte is not detected, said second analysis conducted after adjusting the tube voltage to tailor the x-ray energy to an optimum energy for the analyte being analyzed for (e.g., 50 keV for a light atomic number element, Paragraphs 38-39) and the tube current in the same manner (e.g., up to 220 mA based on a specific element; Paragraphs 47-50). Dugas further teaches that said parameters may be set by a user (Paragraph 42), including selection of an analyte test for a specific analyte from a menu on a user interface (I/O) such as a touchscreen (Paragraph 8) wherein user selection may include analyte specific parameter settings for multiple analytes of interest (Paragraphs 9, 41, 42, 49, 59, and 60).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a user icon menu for specific analytes to analyze in a sample, and provide automated tailoring of x-ray tube voltage and current, and analytical algorithms, for said specific analyte, in an XRF analyzer, as suggested by Dugas, in the apparatus and method of Hession-Kunz, to realize the advantages of fast, accurate field analysis of elemental composition for specific analytes in a sample, by automatically tailoring x-ray source operating parameters and analyzer algorithms for said specific elemental analyte that the user chooses to analyze in the sample, as suggested by Dugas (Paragraphs 8-11 and 31-33), and while avoiding time- and power-consuming additional, higher voltage/lower current testing when an element is not present in the sample in a statistically significant amount, as suggested by Dugas (Paragraphs 38-39).
With respect to Claims 2-4, 7, 9, 13, and 15, Hession-Kunz, as modified by Dugas, teaches automatically setting an x-ray tube test voltage and current, and associated algorithms, of an XRF analyzer for a specific elemental analysis desired, but does not specifically recite raising the voltage to the specific range of 10-11 kV or 40-50 kV and lowering a tube current to 10-30pA or 300-500 mA, for a specific aluminum alloy tested.
Hession-Kunz and Dugas disclose the claimed invention except for the exact values of higher voltage and lower current to match a specific aluminum alloy analysis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust a tube voltage to 10-11 kV and adjust a tube current to 300-500 mA for a specific aluminum alloy test, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it is well known in the art of XRF that the energy of an x-ray needed to analyze aluminum is an inherent property of the aluminum alloy, and a simple matter for an ordinary artisan to adjust x-ray tube settings for a specific, known element to be found through analysis with an XRF, as disclosed by the teachings of Hession-Kunz and Dugas, and as further taught, as evidentiary support only of the known state of the art, by references to Kotani and Connors (see Conclusion, provided for evidentiary support only, and not as part of claim rejections).
With respect to Claim 5, Dugas further teaches that the controller subsystem is further configured to present to the user on the I/O section a choice to operate the X-ray source at the higher voltage and/or lower current level (Paragraphs 8 and 42).
With respect to Claims 6, 10, and 11, Dugas further teaches automatically setting parameters to detect one or more additional elements for a specific alloy if the analysis initially fails to detect a particular alloy (Paragraphs 38-39).
Response to Arguments
Applicant’s arguments, see Applicant’s Amendment, filed 03/03/2021, with respect to claim objections and 35 USC 112 rejections of the claims, have been fully considered and are persuasive.  The claim objections and 35 USC 112 rejections of the claims have been overcome by the amendment.
Applicant's arguments filed 03/03/2021, with respect to the rejections of the claims under 35 USC 103 in view of either Piorek or Hession-Kunz, each in view of Dugas, have been fully considered but they are not persuasive. 
With respect to Piorek, the Applicant asserts that Piorek does not refer to any type of adjustment to tube voltage or current, and that “changing x-ray output is not important to Piorek” (see Applicant Remarks, Page 8, Line 11), because the sections of Piorek cited by the examiner on Pages 23-24 of the prior office action (mailed 09/03/2020) only describe various elements as follows (See Applicant Remarks, Pages 7-8). The examiner respectfully disagrees, and believes Applicant has mischaracterized examiner’s citations as follows:
Appl. Remarks Page
Applicant Asserts Piorek only teaches:
What Piorek was relied on by examiner to teach, per citations and responses in above and previous rejections:
Pg. 7, Lines 14-15 and 17-19
In Paragraph 7 (of Piorek), characteristic x-rays emitted by each element, and in Paragraph 8, a helium purge to detect low Z elements.
In Paragraph 7, determination of presence and concentrations of elements in an analyzed sample, including metal alloys, using a library of programmed known values and elements, and in Paragraph 8, the inability to detect light elements at a specific x-ray energy, requiring adjustments. These are the functions as referenced in examiner’s response along with Paragraph 58 of Piorek, (see Pg. 23, Lines 15-17 of Non Final Office Action)
Pg. 7, Line 15
Paragraph 42 of Piorek only describes Figure 16
Correct, this was a typographical error, and should have been Paragraph 61.
Pg. 7, Lines 19-21
Paragraph 54 of Piorek
This paragraph of Piorek was not cited by examiner in reference to any claim item, or in examiner’s response.
Page 8, Lines 2-5
Paragraph 61 of Piorek only “discusses the detector”, Paragraph 62 “discusses a shutter”, and Paragraph 64 “discusses the components” of the XRF analyzer.
Paragraphs 61 and 64 of Piorek teach functions carried out by the processor, in conjunction with an operator input/output (touchscreen), and controls for operator to initiate analysis, Paragraph 62 further discusses calibration functions of the analyzer with different x-ray spectra.
These are the functions as referenced in examiner’s response, (see Pg. 23, Lines 18-19 of Non Final Office Action)


None of the above sections of Piorek were pointed to by the examiner as teaching any means of adjusting tube voltage or current. Only paragraph 74 was recited as containing the idea of changing the x-ray energy directed at the sample by adjusting tube voltage, which is a well-known concept in x-ray generation for analysis. The Applicant also asserts that Paragraph 74 of Piorek “only” teaches changing a wall thickness of an x-ray tube applicator. However, said Paragraph 74 of Piorek also recites “The energy of the x-rays passing through the tube 308 depends on the voltage applied to the x-ray tube and the filtration of x-rays”, and that materials (such as, but not limited to, tube wall material) absorb x-rays differently based on the energy of the x-ray incident on said material. None of the above paragraphs mentioned by Applicant were used by the examiner to address adjusting tube voltage except Paragraph 74, and none were relied on by examiner to teach adjusting tube current.
The Applicant further asserts that Piorek only changes tube voltage to vary x-ray spot size, and that Piorek teaches an embodiment with no variance in voltage at all (see Applicant Remarks, Page 8, Lines 7-10), but, again, the examiner did not rely on such an embodiment, or on any of Piorek’s reasoning for changing voltage, outside of his stated use of tube voltage adjustment to change x-ray energy output as various materials absorb x-ray energies differently (as discussed above for Paragraph 74 of Piorek). The examiner further notes that the properties of different materials absorbing x-rays differently, and having different energies of fluorescent x-rays emitted from different materials are well-known inherent properties of materials interacting with x-rays.
With respect to Dugas, the Applicant asserts that Dugas, while setting voltage and current of the x-ray tube differently for different materials, does not specifically recite setting a current for aluminum, specifically, and that the current adjustment is done for the purpose of optimizing the count rate of the detector, wherein the only setting of parameters for aluminum is discussed in reference to changing parameters during a second test on the same sample, such that the system and method of Dugas does not teach that “the user can specify a test for aluminum first” or that a system “automatically selects the two voltage and current levels for an optimal aluminum test”. (See Applicant Remarks, Page 8, Lines 7-19.) The examiner respectfully disagrees.
First, the Applicant seems to contradict their argument that the apparatus and/or method of Dugas does not teach setting parameters for aluminum at all by then stating that Dugas’ apparatus and/or method does change parameters for aluminum, but only after a first stage of a test has been run, such that the examiner is not sure which argument Applicant is asserting as correct.
Second, the fact that Dugas has recognized a different advantage to adjusting tube parameters to optimize detector operation does not make the combination improper. Both Piorek and Dugas discuss how setting tube parameters and adjusting them are performed differently for different materials to be affected/detected, and, in fact, using different x-ray energies to detect materials of different atomic number is a long-standing, known principle of x-ray material identification analysis technique, wherein Dugas elaborates on tube current settings affecting x-ray intensity and dose.
Third, the claims do not exclude performing multiple stage tests for multiple materials, or an operator choosing multiple test stages in a testing session, so long as at least one automatic process is performed for finding aluminum and its alloys. In fact, Applicant’s Claim 16 specifically requires iterative testing within a session when a specific aluminum analyte of interest is not detected in the first stage of the test run. Dugas teaches that the operator may initially select multiple analytes of interest, or just one, wherein the system will automatically adjust tube parameters if the first run does not detect all analytes, or simply as a second, successive stage of the test (Paragraphs 31-38), and that aluminum materials/alloys are among the materials the system is programmed to be capable of detecting and measuring (Paragraph 59). [This is Dugas adaptive analysis as discussed in Pages 23-24 of the prior office action.]
Fourth, the fact that Dugas optimizes detector count rate through the current adjustment while adjusting the voltage for the specific material is still a combined “optimization for” detecting of the analyte of interest through adjusting tube voltage and current. The count rate must be optimal for the analyte of interest, so optimizing current for an accurate count rate for a material is still considered optimizing current to detect the analyte(s) of interest.
Finally, the Applicant’s statement at the top of Page 9 of Applicant’s response is that Dugas’ goal is “an automatic system which adjusts the mode of analysis”, which seems to be a reiteration of the argument that Dugas adjusts the parameters for materials for a different purpose than Applicant. But also, the paragraph of Dugas Applicant cites in this portion of the response is Paragraph 31 of Dugas, which recites “automatically” adjusting “the mode” of analysis for samples having more than one analyte within. Continuing through Paragraphs 32-34 and 38, Dugas explains that this means more than one test is performed by the system automatically changing tube parameters, and possibly filtration, for successive exposures for each analyte chosen by the operator to be identified and measured. Further, Dugas recites that one of said lighter elements for which parameters are adjusted to detect and measure is aluminum (Paragraph 59), such that the apparatus and method of Dugas is capable of, and anticipates, testing for aluminum with said automatically adjusted tube settings, as recited in the description of Dugas’ adaptive analysis in Pages 23-24 of the prior office action.
In light of Applicant’s amendment, additional citations have been added below with references that further discuss the principles of the amended subject matter as currently written. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Schlomka, et al. (US 2008/0253509 A1) teaches the concept of adjusting x-ray tube voltage to change the energy of emitted x-rays, changing the X-ray tube current to change the intensity of emitted x-rays and the dose of x-rays received by an object upon which said emitted x-rays are incident, and changing said voltage and current with respect to material properties of materials in the examined object, based on information from a prior/scout scan; Oh, et al. (US 2014/0254757 A1)teaches adjusting x-ray tube voltage, current, and focal spot size to match properties of examined object materials, for efficiency, safety, and accuracy; and Spencer, et al. (US 2013/00779918 A1) discusses using XRF to sort metallic materials (including alloys) by composition, as identified by their distinct fluorescent emission spectra, and the necessity of adjusting the count rate of a detector to correctly identify said materials in an XRF analysis; 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
If attempts to reach the examiner by telephone are unsuccessful, the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/01/2021